240 S.W.3d 744 (2007)
Leonard Russell COY, Appellant,
v.
RUTLEDGE OIL COMPANY, et al., Respondent.
No. WD 67611.
Missouri Court of Appeals, Western District.
December 11, 2007.
Robert L. Shirkey, Kansas City, MO, for appellant.
Lee Mills Baty and John Jeffrey Gates, Kansas City, MO, for respondents, Rutledge Oil and Thomas Cooper.
Paul L. Wickens and Jacqueline Madeline Sexton, Kansas City, MO, for respondent, Jack Cooper Transport.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Leonard Russell Coy appeals from an entry of summary judgment in favor of defendants Jack Cooper Transport (JCT), Rutledge Oil Company (Rutledge), Thomas Cooper, and Charles Potter.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).